DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ROBERT T. FROST,
                            Appellant,

                                     v.

  U.S. BANK NATIONAL ASSOCIATION, SUCCESSOR TRUSTEE TO
  BANK OF AMERICA, NATIONAL ASSOCIATION, SUCCESSOR IN
INTEREST TO LASALLE BANK NATIONAL ASSOCIATION, as Trustee,
 on behalf of the Holders of the WAMU MORTGAGE PASS-THROUGH
                 CERTIFICATES, SERIES 2007-OA5,
                                Appellee.

                              No. 4D17-2799

                               [July 5, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE13-
021784(11).

  Michael J. Wrubel of Michael Jay Wrubel, P.A., Davie, for appellant.

   William L. Grimsley and Charles E. Stoecker of McGlinchey Stafford,
Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.